Citation Nr: 1011204	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a nervous disorder, to include sleep 
disorder, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease with congestive 
heart failure.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic renal insufficiency.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bowel disorder.

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of use of both legs.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his nurse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.

The Veteran appeared at a Travel Board Hearing in June 2009 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claim file.  At that time the Veteran submitted additional 
evidence along with a waiver of RO consideration.  38 C.F.R. 
§ 20.1304 (2009).


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's claimed nervous 
disorder, to include sleep disorder, anxiety, and PTSD, was 
not caused by carelessness, negligence, lack of proper skill, 
or error in judgment on the part of VA in furnishing medical 
treatment to the Veteran in April 2005, nor was such 
aggravated by VA medical treatment in April 2005 or the 
result of an event not reasonably foreseeable.

2.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's claimed coronary 
artery disease with congestive heart failure was not caused 
by carelessness, negligence, lack of proper skill, or error 
in judgment on the part of VA in furnishing medical treatment 
to the Veteran in April 2005, nor was such aggravated by VA 
medical treatment in April 2005 or the result of an event not 
reasonably foreseeable.

3.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's claimed chronic 
renal insufficiency was not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing medical treatment to the Veteran in 
April 2005, nor was such aggravated by VA medical treatment 
in April 2005 or the result of an event not reasonably 
foreseeable.

4.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's claimed bowel 
disorder was not caused by carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA in 
furnishing medical treatment to the Veteran in April 2005, 
nor was such aggravated by VA medical treatment in April 2005 
or the result of an event not reasonably foreseeable.

5.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's claimed loss of use 
of both legs was not caused by carelessness, negligence, lack 
of proper skill, or error in judgment on the part of VA in 
furnishing medical treatment to the Veteran in April 2005, 
nor was such aggravated by VA medical treatment in April 2005 
or the result of an event not reasonably foreseeable.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a claimed nervous 
disorder, to include sleep disorder, anxiety, and PTSD, have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.361 (2009).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed coronary artery 
disease with congestive heart failure have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 
(2009).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed chronic renal 
insufficiency have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a claimed bowel disorder 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.361 (2009).

5.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed loss of use of 
both legs have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The only content 
deficiency of the April 2006 letter was the omission of 
notice of how disability ratings and effective dates are 
assigned the benefit sought is allowed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Although a March 2006 RO letter informed the Veteran how 
disability ratings and effective dates are assigned, that was 
the only aspect addressed, as it did not address all facets 
of VCAA notice and assistance.  See 38 C.F.R. § 3.159(b)(1).  
The Board finds this oversight nonprejudicial, however, as 
the decision below denies the benefit sought.  Hence, 
assignment of an evaluation and effective date will not be an 
issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  See 38 C.F.R. § 3.159(c).  VA medical 
opinions were obtained in June 2008 and July 2008.  The VA 
medical opinions reflect that the examiners reviewed the 
Veteran's past medical history, documented his current 
medical conditions, and rendered appropriate opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA medical opinions are 
adequate for evaluation purposes. 
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  The 
Veteran and his representative have not contended otherwise.

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.  In this regard, the Board observes the Veteran's 
contention that he was treated by VA on April 5, 2005 by Dr. 
M.  There is no record of VA treatment on that date.  The 
Board notes that the Veteran's VA outpatient records dated 
during this period were printed twice and associated with the 
claims folder, and reflect no treatment between March 22, 
2005 and April 6, 2005.  Thus, further efforts to obtain a 
record of VA treatment on April 5, 2005 would be futile.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

The Veteran informed the RO in June 2009 that he had no 
further evidence to submit or request.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or, an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination 
upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program 
has stopped.  VA considers each involved body part or system 
separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
Veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability caused by a veteran's failure to follow properly 
given medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  Whether the proximate cause of a 
veteran's additional disability was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter.  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.



Factual Background

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

While the Veteran claims a number of disabilities were caused 
or aggravated by VA treatment rendered in April 2005, the 
basis of his claim focuses on one specific alleged incident.  
He asserts that, the day prior to his admission as an 
inpatient on April 6, 2005, he presented at the emergency 
room where a VA physician, namely Dr. M., refused to treat 
and admit him.  Instead, as the Veteran asserts in a May 2006 
VA Form 21-0781, Statement In Support Of Claim For Service 
Connection For PTSD, "I was sent home and later, luckily, 
found by relatives and returned to hospital in a coma and 
near death."  At the hearing the Veteran further explained 
that he underwent an MRI examination at another facility the 
day prior to his admission.  According to the Veteran, his 
medical records clearly note he is allergic to iodine, but 
the substance he was injected with for the MRI in fact 
contained iodine.  He threw up in an office and, while 
driving home, he could not grip the steering wheel, and he 
started swelling.  Transcript, pp. 4-5.  The Veteran asserted 
that a VA physician had noted in his records that his 
situation never should have happened, that he never should 
have gone into a coma, but the physician is dead and his 
notation would not be found in any of his records.  Id., p. 
29.  He Veteran noted that, while he could understand the 
mistake in the solution with which he says he was injected 
for the MRI, he faults Dr. M. for not summoning a pulmonary 
specialist to try and remove the fluid from his heart and 
lungs.  Id., p. 32.  The Veteran notes the next thing he 
remembered was someone pulling his eyes open in the hospital 
some 11 days later.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  The Veteran is fully competent to provide evidence 
on what he observed and experienced while being treated at a 
VA facility, as well as the type treatment he sought or 
received.  See 38 C.F.R. § 3.159(a)(2).  As just noted, 
however, the Board is not compelled to accept the Veteran's 
account as credible or accurate.  In fact, as set forth 
below, the Board is finds the Veteran's account lacks 
credibility.

Records of mid-March 2005 note the Veteran was brought to the 
emergency room at the Huntington VA Medical Center in a 
wheelchair.  There is no indication that another person or 
persons assisted the Veteran with his transportation to the 
facility.  His chief complaint was noted as swelling, weight 
gain, and shortness of breath.  He was on oxygen, and he 
denied chest pain, blood in the urine, nausea, vomiting, or 
fever.  There is no indication he had undergone any type 
medical procedure prior to his presentation.  The admission 
records note the Veteran was alert and oriented to person, 
place, and time.  The note of the senior medical resident 
indicates the Veteran reported his shortness of breath had 
gotten worse over the prior five days and he had bilateral 
leg swelling which worsened, along with abdominal swelling.  
He also reported his systolic blood pressure readings were in 
the 200s, and he doubled up on his medication to control it, 
and had done that up until his presentation.  He later broke 
out in a rash all over his body.  He did not double up on his 
medication pursuant to the advice or instruction of a VA 
physician, but on his own volition.

As of that mid-March 2005 admission, the Veteran's medical 
history noted the following problems: congestive heart 
failure with diastolic dysfunction, chronic obstructive 
pulmonary disease, type 2 diabetes mellitus, coronary artery 
disease, gastroesophageal reflux disease, degenerative joint 
disease, benign prostate hypertrophy, history of urinary 
stricture/incontinence, depression, anxiety, hypertension, 
obesity, seminoma carcinoma status post-radiation and 
chemotherapy, repaired ventral hernia, L5 discectomy, 
appendectomy, tonsillectomy, and a possible history of mild 
chronic cognitive impairment.  His allergies are noted as 
Demerol hydrochloride, and backtracking.  Crucially, there is 
no notation of an allergy to iodine.

A chest x-ray showed congestive heart failure with interval 
increase in the size of the bilateral pleural effusions.  He 
was admitted to telemetry to rule out ischemia as a cause of 
the congestive heart failure, and it was noted that he would 
be diuresed carefully due to his chronic renal insufficiency, 
which would be monitored closely.  The note also provided for 
careful treatment of the morbilliform eruptions in light of 
the fact the Veteran had doubled up on his blood pressure 
medications.  The Veteran was discharged approximately one 
week after his admission.  His discharge diagnoses included 
morbilliform and maculopapular rash, likely due to 
Lisinopril, volume overload-resolving, and hypokalemia-
resolved.  His shortness of breath was noted as improving and 
the rash had disappeared.  The Veteran was instructed to 
follow up with his primary care physician within two to three 
weeks, and that he would be informed when to report for a 
chem-7 magnetic resonance angiography.

The record indicates the Veteran next presented at the 
emergency room on April 6, 2005.  (As described in the VCAA 
discussion above, the VA records are completely silent as to 
any treatment rendered to the Veteran earlier that day or the 
day prior at that facility.)  

An April 21, 2005 VA note appears to corroborate the 
Veteran's report that he underwent a renal MRI/MRA at a 
private facility on April 5, 2005.  There is no indication 
that the Veteran experienced any complication or difficulty 
during the procedure or afterwards.  

The initial note of April 6, 2005, indicates the Veteran was 
a walk-in at the emergency room.  Contrary to the Veteran's 
assertion and testimony that he was unconscious at the time 
of his admission and for some 11 days afterwards, there is no 
indication in the record that anyone brought the Veteran to 
the facility.  The records note the Veteran spoke for 
himself.  He complained of shortness of breath and a cough 
both the prior day the day of his admission.  He reported 
some vomiting and diarrhea, but no chest pain or 
genitourinary symptoms.  The Veteran made no mention of the 
MRI/MRA he had undergone the day prior, nor did he report any 
complaints or symptoms he deemed associated with the 
procedure.  He was transferred from the emergency room to the 
nursing intake for admission by wheelchair.  He was alert and 
oriented to person, place, and time.  Further, his allergies 
were noted as Demerol hydrochloride, Bacitracin, and 
Lisinopril; notably absent from this list was iodine.  The 
Veteran reported that his shortness of breath had not really 
improved after his last admission.

An EKG showed sinus rhythm with no ST-T changes.  A chest x-
ray was read as having shown pulmonary congestion and 
bilateral pleural infiltrates.  The assessment was chronic 
obstructive pulmonary disease, acute or chronic renal 
failure, bilateral pleural effusions, diabetes mellitus, 
gastroesophageal reflux disease, hypertension, morbid 
obesity, and depression.  None of these notes indicate any 
involvement of Dr. M.

Although the Veteran reported improvement in his shortness of 
breath, and a chest x-ray showed much improvement, he 
manifested +3 edema and skin changes.  After three or four 
days the Veteran denied any new acute symptoms, but he 
continued to have desaturations, and his labs showed 
worsening azotemia.  The examiner noted the Veteran as having 
dyspnea on exertion in a setting of morbid obesity/severe 
deconditioning/chronic obstructive pulmonary 
disease/anemia/and chronic renal insufficiency, and 
recommended very judicious use of diuretics.  Following this 
report the Veteran was transferred to the ICU and his family 
was notified.

The Veteran thereafter consented to a central venous 
catheter.  Upon completion of the procedure the Veteran went 
into respiratory distress and, after receipt of proper 
consent, he was intubated.  The note indicates the Veteran 
was oriented at the time of his transfer to ICU, and he 
agreed to his intubation.  His sister was informed of his 
condition and wishes, and that he agreed to the intubation 
and being placed on a ventilator.  Another note indicates 
both wrists were restrained to facilitate his surgical 
healing because he was trying to pull out his tubes and 
lines.  He was found to have a flash pulmonary edema.  A 
cardiology consult note indicates the Veteran's respiratory 
failure was mutifactorial, due to chronic obstructive 
pulmonary disease, anemia, possible obstructive sleep apnea, 
obesity hypoventilation, diastolic dysfunction, and possible 
pulmonary hypertension-all of which contributed to his 
respiratory failure and might be responsible for his 
bilateral pleural effusions.  After his extubation he 
remained stable and was transferred out of the ICU.  The 
Veteran was informed he might have obstructive sleep apnea 
and obesity hypoventilation syndrome, and was started on 
bilateral positive airway pressure.  The Veteran, however, is 
noted as having refused it on several occasions.

Following discharge from the ICU, the Veteran was entered 
into physical therapy.  As he approached discharge he 
initially noted he would live temporarily with his sister and 
her family until he was able to function better, as he lived 
alone.  In a May 2005 note, however, the Veteran's sister 
advised she could not lift the Veteran or provide physical 
assistance due to her own medical problems.  As a result the 
Veteran opted to be discharged to his home.  In-home 
assistance was arranged, and he noted he had someone to drive 
his van.  A later May 2005 note indicates the Veteran had no 
complaints and he was eager to return home.

At the time of discharge, the Veteran was on oxygen, 
diuresing on Lasix steadily, and his chronic renal 
insufficiency was stable.  He was ambulatory with a walker.  
He was instructed to obtain his weight twice a week, and if 
his weight loss exceeded five pounds per day, he was to 
contact his primary provider.

Analysis

The Board initially notes there is no medical evidence to 
suggest that the April 2005 treatment was performed without 
the Veteran's informed consent, nor has he so alleged.

Additionally, while the Veteran remains firmly convinced of 
Dr. M.'s culpability (he testified during his hearing that he 
desired revenge against Dr. M. and a February 2006 record 
indicates the Veteran threatened Dr. M.), there is no 
indication that Dr. M. was involved in the Veteran's care 
beginning on April 6, 2005.  To the contrary, in an August 
2005 note, Dr. M. indicates he treated the Veteran until 
March 2005, when he was transferred to another team for care.  
Dr. M.'s note apparently was prompted by his then-recent 
receipt of an alert of an abnormal complete blood count for 
the Veteran.  He forwarded the report to the Veteran's 
primary care physician of record.  None of the records 
associated with the Veteran's April 2005 admission, however, 
indicate any involvement of Dr. M., as none of the notes are 
signed by him nor is he referred to as a consulting 
physician.  

Turning to the matter of carelessness, negligence, etc., the 
RO obtained medical review and analysis of the Veteran's 
claims file by a VA physician and psychologist who worked at 
a facility other than the one where the Veteran was treated.  
The June 2008 report, authored by the VA physician, noted the 
Veteran's presentation as set forth above.  He had developed 
increased shortness of breath with cough, and he had been 
desaturating.  He was admitted, intubated four days later, 
and extubated five days after the intubation.  The examiner 
noted the Veteran was intubated due to chronic obstructive 
pulmonary disease with acute exacerbation and acute 
respiratory failure with congestive heart failure with 
bilateral pleural effusion.

The examiner opined all steps taken for the Veteran were 
appropriate and logical, and no negligence was evident in his 
admission, intubation, or extubation.  The examiner noted the 
Veteran's multiple pre-existing chronic medical problems, and 
opined there was no incurrence or aggravation of any of these 
conditions.  The examiner also noted the absence of any 
record of any involvement of Dr. M. prior to the April 6, 
2005 admission.  

The July 2008 VA psychologist reached a similar conclusion 
with respect to the Veteran's psychiatric problems, opining 
that the Veteran's nervous condition, depression, anxiety, 
sleep condition and PTSD were not caused by negligence or 
lack of care of the VA, nor were they aggravated by lack of 
care on the part of VA.  The examiner's rationale was that 
"difficulties with depression, insomnia and anxiety were 
present prior to the incident.  There is no documentation to 
suggest that [the Veteran] presented to the ER prior to his 
admittance on the afternoon of April 6, 2005.  [The Veteran] 
does not have a diagnosis of PTSD, so PTSD could not have 
been aggravated.  No documentation could be found 
communicating consequential worsening of any of the other 
conditions."  

[In this regard, the Board acknowledges a February 2006 VA 
record in which the Veteran's threatened Dr. M., and reported 
nightmares about shooting people like Osama Bin Laden.  An 
assessment of "PTSD with homicidal ideation" was made by 
the initial examiner; however, after a mental health consult 
was obtained, including a mental status examination, that 
diagnosis was ruled out in favor of an assessment of 
depressive and anxiety disorder not otherwise specified.]

In the Veteran's favor are the statement and testimony of one 
of the Veteran's in-home nurses, D.E., who is employed by a 
non-VA provider.  In her November 2008 statement D.E. 
described how once she arrived at his home and found him to 
have low levels of oxygen, he appeared to be increasing in 
size with edema, and he was confused.  She called 911 and 
followed the ambulance to the VA hospital.  D.E. does not 
provide a date for the events she describes, but they could 
not have occurred prior to the May 2005 arrangement for in-
home assistance for the Veteran.  Her June 2009 testimony 
described the Veteran's diarrhea and bowel incontinence, and 
her opinion as to the efficacy of his discharge from the 
hospital.  She also noted the Veteran's continued complaints 
of nightmares which he attributed to his inpatient treatment 
in April 2005 and May 2005.

D.E. also testified she had known the Veteran over the years, 
and she seen him at church prior to his April 2005 admission.  
She noted the Veteran was ambulatory with the aid of a cane, 
and he used to fish.  She opined the Veteran was sent home in 
an unsafe state, because he could not stand for a very long 
time, and he was not in fact really ambulatory.  Transcript, 
pp. 12-14.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the June and July 2008 VA examiners 
than it does on the assertions of D.E.  

Unlike the June 2008 and July 2008 VA examiners, D.E. noted 
at the hearing that she did not have access to the Veteran's 
treatment records.  Thus, while the Board acknowledges her 
training as a nurse, the probative value of her opinion is 
significantly tempered by her lack of review of the treatment 
records, which note the Veteran's long physical therapy to 
prepare him for discharge, and that he was fully ambulatory 
with a walker at the time of his discharge.  The failure of 
D.E. to explain her conclusion in light of this negative 
evidence weighs heavily against the probative value of her 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").

The Board therefore attaches greater weight of probative 
value to June 2008 and July 2008 VA opinions, which unlike 
that of the D.E., are based on a complete review of the 
record.  See Bloom, supra.

The Board accordingly finds that a preponderance of the 
competent medical evidence is against the Veteran's claims.  
That is, the VA medical opinions of June 2008 and July 2008 
outweigh the conclusory statements and testimony of D.E. 
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

The Board has also considered the lay evidence of record.  
The Veteran's sister noted in a statement dated in November 
2008 how she received a call from the hospital regarding the 
Veteran's condition.  She describes her brother's illness and 
notes that he still has bowel incontinence.  Her statement 
does not, however, endorse or otherwise corroborate the 
Veteran's assertions on which he relies for the benefit he 
seeks.  

In any event, to the extent the Veteran and his sister assert 
his current psychiatric and physical ailments are 
attributable to VA care, is now well settled that as 
laypersons without medical training, they are not qualified 
to render medical opinions regarding matters such as 
determinations of etiology, which call for specialized 
medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The Veteran's 
statements and those of his sister are accordingly lacking in 
probative value.  

Moreover, as noted earlier, the salient facts are not as 
asserted by the Veteran, such as his being in a coma 
throughout his April 2005 hospitalization.  The Board 
attaches much greater weight to the contemporaneous health 
records, which do not document any instance of the Veteran 
having been comatose during his treatment.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).

Thus, the competent medical evidence establishes that VA was 
not careless or negligent, that VA lacked proper skill or 
made an error in judgment, or that there was similar instance 
of fault on the part of VA; or that the Veteran has any 
additional disability due to an event not reasonably 
foreseeable.  Accordingly, the criteria for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 have 
not been met.  The benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a nervous disorder, to include sleep 
disorder, anxiety, and PTSD is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease with congestive 
heart failure is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic renal insufficiency is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bowel disorder is denied. 

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of use of both legs is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


